

116 HR 5768 IH: Accreditation Reform Act of 2020
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5768IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mrs. Trahan (for herself, Ms. Dean, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to protect students and taxpayers by modernizing
			 evaluation and increasing transparency in the accreditation system, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Accreditation Reform Act of 2020. 2.National Advisory Committee on Institutional Quality and IntegrityParagraph (1) of section 114(c) of the Higher Education Act of 1965 (20 U.S.C. 1011c(c)) is amended to read as follows:
			
 (1)advise the Secretary with respect to— (A)the establishment and enforcement of the standards of accrediting agencies or associations under subpart 2 of part H of title IV and how such standards relate to programs under such title;
 (B)participation in Federal recognition reviews (including on-site inspections and reviews of institutions of higher education and unannounced site visits) of accrediting agencies or associations, including through document requests that are considered part of the petitions for recognition of such accrediting agencies or associations under section 496; and
 (C)whether to recognize an accrediting agency or association under section 496;. 3.Independent evaluation of accreditation system Section 496 of the Higher Education Act of 1965 (20 U.S.C. 1099b) is amended—
 (1)in subsection (n)(1)— (A)in the matter before subparagraph (A), by inserting and data and evidence compiled by the Department of Education before the second period;
 (B)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; (C)by inserting before subparagraph (B), as redesignated by subparagraph (B), the following:
					
 (A)prior to the solicitation of third-party information concerning the performance of the accrediting agency or association under subparagraph (B), the public comments received by the Secretary pursuant to subsection (r)(1) with respect to the petition of the accrediting agency or association to be recognized under this section;
						;
 (D)in subparagraph (C), as redesignated by subparagraph (B), by striking the period at the end and inserting a semicolon; and
 (E)by adding at the end the following:  (D)any data the Department of Education has previously collected with respect to the performance of the institutions of higher education that the accrediting agency or association accredits, including—
 (i)any action taken by the accrediting agency or association to limit an institution of higher education, such as restrictions on enrollment or other substantive changes;
 (ii)any action taken by an accrediting agency or association to address the retention, course completion, or graduation rates of an institution of higher education;
 (iii)student achievement data at such institutions of higher education; (iv)findings under completed program and audit reviews of such institutions of higher education; and
 (v)a record of such institutions of higher education that fail to meet the financial responsibility requirements under section 486(d)(2)(C)(i);
 (E)a summary record of other actions (including initial and reaffirmations of accreditation, substantive changes, monitoring, warning, probation, show cause, or limits placed on an institution of higher education accredited by the accrediting agency or association, such as limits on enrollment) taken by the accrediting agency or association and an explanation for such actions; and
 (F)conducted at least once annually, an enhanced review of the standards of any accrediting agency or association that accredited an institution of higher education—
 (i)which was the subject of an investigation, settlement, or adverse judgement by a Federal or State authority for a violation pertaining to fraud or abuse, deceptive practices, or material harm to students enrolled or previously enrolled at such institution of higher education; or
 (ii)that closed without a teach-out agreement. ; (2)in subsection (o), by inserting (including limitations on accrediting agencies or associations) before and for the appeal; and
 (3)by adding at the end the following:  (r)Transparency requirements (1)Notice and commentThe Secretary shall, with respect to each petition made by an accrediting agency or association to receive recognition under this section, make publicly available on the website of the Department of Education for purposes of public notice and comment, the following:
 (A)Such petition. (B)With respect to each institution of higher education accredited by the accrediting agency or association that made such petition, a record of student complaints received by, or available to, such accrediting agency or association.
 (C)A record of investigations, lawsuits, settlements, or adverse judgments by a Federal or State authority for a violation relating to fraud or abuse, deceptive practices, or material harm to students enrolled or previously enrolled at each institution of higher education accredited by such accrediting agency or association.
 (D)Any negative action against an institution of higher education accredited by such accrediting agency or association.
 (E)Any documents of such accrediting agency or association requested by the Secretary for purposes of review by the National Advisory Committee on Institutional Quality and Integrity under section 114.
 (F)Such other information as the Secretary determines appropriate. (2)Accrediting agency or association documentsThe Secretary shall establish and maintain on the website of the Department of Education the following:
 (A)All final documents produced in an accrediting agency or association review of institutions of higher education accredited by such accrediting agency or association, including on-site inspection and unannounced site visit reports, substantive change reviews and decisions, decision letters, and all other final documents that the Secretary determines appropriate.
 (B)All final documents produced by the Secretary in determining whether an accrediting agency or association is recognized under this section, including—
 (i)a summary of any deficiencies found with respect to such an accrediting agency or association; and (ii)the rationale for recognition or denial of such an accrediting agency or association.
 (C)Aggregate outcome data for institutions of higher education accredited by each accrediting agency or association.
							.
			